Citation Nr: 0924071	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral inner ear condition with vertigo.

2.  Entitlement to service connection for bilateral inner ear 
condition with vertigo.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Son, and R.K.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  He also had numerous periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2009, the Veteran, the Veteran's spouse, the 
Veteran's son, and R.K. testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
inner ear condition with vertigo and entitlement to service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied service 
connection for inner ear condition.   The Veteran was 
notified of the decision and of his appellate rights in May 
1983, but did not file an appeal.

2.  The evidence received subsequent to the April 1983 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for bilateral inner ear condition with vertigo.


CONCLUSIONS OF LAW

1.  The RO's April 1983 decision denying service connection 
for inner ear condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2008).

2.  The evidence received since the April 1983 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral inner ear condition with 
vertigo is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1983 RO rating decision, the RO denied service 
connection for an inner ear condition on the basis that his 
service treatment records, while noting a history of inner 
ear trouble in the past in March 1966, revealed normal ears 
throughout the Veteran's periods of service.  At the time of 
the April 1983 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records.

The April 1983 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Where the claim is filed on or after August 29, 
2001, under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for bilateral inner ear 
condition with vertigo in October 2004.  The pertinent 
evidence received since the April 1983 RO rating decision 
includes VA treatment records dated April 1988 to August 
2005; private treatment records from the Hogan Clinic, Excel 
ENT Clinics, Audiology Center of Garland, and Park Health and 
Hospital System; and the report of a VA Compensation and 
Pension (C&P) examination performed in December 2005.  The 
report of the Veteran's VA C&P examination reveals that the 
Veteran is currently diagnosed with bilateral hearing loss 
and dizziness.  The Board finds that the evidence submitted 
since April 1983 RO rating decision is new in that it was not 
of record at the time of the April 1983 RO rating decision.  
The Board further finds that the evidence is material because 
it demonstrates that the Veteran is diagnosed with 
dizziness/vertigo.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for bilateral inner ear condition with 
vertigo has been received and the claim is, therefore, 
reopened.  As the claim for service connection for a back 
condition has been reopened the Board will not discuss 
whether proper notice regarding reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bilateral 
inner ear condition with vertigo, the application to reopen 
that claim is granted.

REMAND

The Veteran seeks service connection for bilateral inner ear 
condition with vertigo and entitlement to service connection 
for bilateral hearing loss.  The Veteran reports that he 
ruptured his ear drums on active duty for training with the 
Texas National Guard in 1966 and contends that his current 
bilateral inner ear condition with vertigo and bilateral 
hearing loss are related to this incident.

In December 2005 the Veteran was afforded a VA C&P ear 
examination.  The Veteran reported that he has had hearing 
loss since 1966 when he was exposed to loud noise and 
ruptured his eardrums in service.  An audiological 
examination was performed and the Board notes that the 
Veteran has a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  After examination, he was 
diagnosed with mild to severe sensorineural hearing loss and 
with dizziness and equilibrium problems.  The examiner noted 
that the Veteran had normal hearing throughout his period of 
service and that no complaints of hearing loss were recorded 
during various examinations.  The examiner reported that he 
found "absolutely no nexus between the Veteran's current 
problems with dizziness, hearing loss, and tinnitus, and his 
previous history of military noise exposure."  The examiner 
stated that he found no indication of ruptured eardrums and 
indicated that the Veteran had a normal otologic examination 
at that time.  The examiner opined that it was less likely 
than not that the Veteran's current dizziness and bilateral 
hearing loss are related to service, and particularly less 
likely than not that the Veteran's condition is related to 
military noise exposure/acoustic trauma.  The examiner 
explained that the Veteran's service treatment records, 
including multiple examinations, do not reveal any complaint, 
diagnosis, or treatment for any hearing loss.  The examiner, 
however, did not acknowledge the Veteran's report of 
continued symptomatology since service when rendering these 
opinions.

The Board notes that the Veteran and the Veteran's spouse are 
competent to report that the Veteran suffered from bilateral 
hearing loss and vertigo.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish 
the presence of observable symptomatology); see also 38 
C.F.R. § 3.159(a)(2).

As such, the examination report is not adequate for rating 
purposes, and these matters must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of an in- service injury, but instead 
relied on the service medical records to provide a negative 
opinion); see also 38 C.F.R. § 4.2 (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  Therefore, 
the claims must be remanded for the veteran to be afforded an 
adequate VA medical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any bilateral hearing loss and/or inner 
ear condition with vertigo found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the Veteran's hearing 
loss since service, and opine as to 
whether it is at least as likely as not 
that any bilateral hearing loss and/or 
inner ear condition with vertigo found to 
be present is related to or had its onset 
during service, and particularly, to his 
report of in-service acoustic trauma and 
ruptured ear drums.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


